Citation Nr: 1110669	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-29 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pleural plaques as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he has developed pleural plaques as a result of being exposed to asbestos in the Air Force.  Specifically, the Veteran contends that he was an aircraft engine mechanic and worked on KB29's and KB50's.  He notes that he was assigned to the 622nd Air Refueling Squadron.  The Veteran asserts that they used asbestos to shield the heat from the engines while working on them.   

The Veteran contends that after the military he worked as an auto parts salesman at various auto parts stores until the early 1960s, when he became a self-employed pest control specialist.  He retired in 1990.  The Veteran also notes that he used to smoke, but quit quite a few years ago.  The Veteran contends that he was not exposed to asbestos after leaving military service.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).

The RO determined that the Veteran had minimal exposure from his military occupational specialty (MOS) in the Air Force as a Reciprocating Engine Mechanic.  However, the Veteran's service records are not available due to being likely lost in the 1973 fire at the National Personnel Records Center.  In addition, the Board notes that in the Navy, an Aviation Machinist's Mate (Reciprocating Engine Mechanic) is listed as an MOS that was probably exposed to asbestos.  The duties are the same, in that both MOS classifications worked on aircraft engines.  The Board also notes that the Veteran's duties involved servicing friction products and military equipment (aircraft).  In McGinty, the United States Court of Appeals for Veterans Claims (Court) held that, while the veteran, as a layperson, was not competent to testify as to the cause of his disease, he was, however, competent to testify as to the facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.  The Board finds the Veteran competent and credible to report his asbestos exposure and given all of the above, the Board finds it probable that the Veteran was exposed to asbestos in service.  

A March 2008 VA treatment record shows the Veteran was suffering from exertional dyspnea.  A history taken at the time noted that the Veteran was a former smoker for 50 plus years that had quit 6 years prior.  The Veteran reported asbestos exposure while working as a welder and airplane mechanic in the Navy.  In addition, the Veteran reported he worked in the shipyards and owned a pest control business for 30 years.  The Board notes that the Veteran was in the Air Force, not the Navy.  

In September 2008, a VA examiner noted that a CT scan showed calcified plural plaques consistent with asbestos related pleural disease, as well as subcm nodules.  

Given the Board's finding that it is probable that the Veteran was exposed to some asbestos in service, the fact that he has been diagnosed with calcified plural plaques consistent with asbestos related pleural disease, and that there is some indication of possible post-service exposure to asbestos (including the March 2008 report of working in shipyards), the Veteran should be afforded a VA examination in order to determine the current nature of any related disability and their relationship to in-service asbestos exposure.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA pulmonary examination to obtain a medical opinion concerning the nature, etiology, and probable time of onset of each pulmonary disorder which he currently has.  The examiner should conduct a detailed review of the Veteran's claims file as part of the examination process.  

All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  If an examination form is used to guide the examination, the submitted examination report should include the questions to which answers are provided. 

The VA examiner should indicate whether it is at least as likely as not that the Veteran now actually has pleural plaques or asbestosis.

Also, the VA examiner should indicate whether it is at least as likely as not (50% or better probability) that any pulmonary disorder currently present is etiologically related to the Veteran's military service, including his probable in-service exposure to asbestos.  Specific attention should be paid to the Veteran's post-service history of possible exposure to asbestos while working in a shipyard and owning a pest control business, as well as his past history of smoking tobacco products.  

The rationale for all opinions expressed should be discussed and if no opinion can be rendered without resort to speculation please state a detailed reason(s) why.

2.  After the development requested above has been completed, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


